Name: Commission Regulation (EEC) No 1781/91 of 19 June 1991 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar
 Date Published: nan

 Avis juridique important|31991R1781Commission Regulation (EEC) No 1781/91 of 19 June 1991 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks Official Journal L 160 , 25/06/1991 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 38 P. 0025 Swedish special edition: Chapter 3 Volume 38 P. 0025 COMMISSION REGULATION (EEC) No 1781/91 of 19 June 1991 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinksTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 1014/90 (2) laid down initial detailed rules; whereas these need to be supplemented; Whereas, in order to take account of long-established practices existing when Regulation (EEC) No 1576/89 entered into force, it should be permitted that certain composite names of liqueurs may be maintained even though the alcohol is not obtained or is not obtained exclusively from the spirit drink indicated; whereas it is essential to specify the conditions for the description of those liqueurs in order to avoid any risk of confusion with the spirit drinks defined in Article 1 (4) of Regulation (EEC) No 1576/89; Whereas the measures provided for in this Regulation are situation in accordance with the opinion of the implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 The following Article 7b is hereby inserted in Regulation (EEC) No 1014/90: 'Article 7b 1. Pursuant to Article 6 (1), second indent, of Regulation (EEC) No 1576/89, the use of a generic term in a compound term shall be prohibited in the presentation of a spirit drink unless the alcohol in that drink originates exclusively from the spirit drink cited. 2. However, in line with the situation at the time of entry into force of this Regulation only the following compound terms may be used in the presentation of liqueurs produced in the Community: prune brandy, orange brandy, apricot brandy, cherry brandy, solbaerrom, also called blackcurrant rum. 3. As regards the labelling and presentation of the liqueurs indicated in paragraph 2, the compound term must appear on the labelling in one line in type of a single fount and colour and the word "liqueur" must appear in immediate proximity in characters no smaller than this fount. If the alcohol does not come from the spinit dring indicated its origin must be shown on the labelling in the same visual field as the compound term and "liqueur" either by stating the type of agricultural alcohol or as by the words "agricultural alcohol" preceded on each occasion by "made from" or "made using".' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 160, 12. 6. 1989, p. 1. (2) OJ No L 105, 25. 4. 1990, p. 9.